Citation Nr: 0614243	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1976 to 
February 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  During the pendency of the veteran's appeal, his 
claims file was transferred to the VA RO in Buffalo, New 
York, from where the claim now originates.

In September 2003, the veteran requested to testify during a 
personal hearing at the RO.  However, he failed to appear for 
a RO hearing scheduled in July 2004.  Also, in his August 
2003 substantive appeal, the veteran requested to testify at 
hearing before a Veterans Law Judge but, in an August 2005 
signed statement, he withdrew his hearing request.  As such, 
the Board is of the opinion that all due process requirements 
were met regarding the veteran's hearing requests.


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  38 U.S.C.A. §§ 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.353(a) (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's claim for competency is being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In July 2005, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the March 2003 rating 
action that found the veteran incompetent for VA purposes, he 
was instructed what the bases for the incompetency 
determination, and why finding of competency was not for 
assignment.  Thus he was put on notice of the information 
needed to be found competent for VA purposes.  

The Board is aware of the Federal Circuit court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
September 2003 statement of the case and the November 2005 
supplemental statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim have been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.	Factual Background

The veteran is service-connected for human immunodeficiency 
virus (HIV) positive disease with progressive multifocal 
leukoencephalopathy (PML) and has been evaluated as 100 
percent disabled under the VA Schedule for Rating 
Disabilities, effective from October 1, 2002.  A finding of 
incompetency has been in effect from March 8, 2003.

VA hospitalized the veteran in October 2002 for his HIV-
related illness.  The discharge summary reflects that the 
previous month, the veteran was seen in the emergency room 
with complaints of confusion.  Antibiotics were prescribed 
and further tests were scheduled.  He was seen at the end of 
the month in a private hospital, with complaints of left 
sided weakness, clumsiness, nausea, vomiting, and headaches.  
He was transferred to the VA medical facility where he 
remained for several weeks.  When examined at admission, the 
veteran was disoriented and scored 8 out of 30 on a mini-
mental status examination.  Results of a brain biopsy showed 
findings consistent with PML.  It was noted that any 
significant recovery towards premorbid function was 
considered highly unlikely in the veteran.  While 
hospitalized, his neurologic examination remained unchanged.  
He had a left-sided hemi-neglect with considerable 
disorientation and confusion and was delirious at times, but 
easily redirected and/or calmed down with prescribed 
medication as needed.  Discharge diagnoses included PML, HIV, 
and delirium.

An April 2003 Certification of Legal Capacity (VA Form 27-
555) indicates that a legal custodian was appointed as the 
veteran's payee.

In May 2003, the veteran contacted the RO and requested that 
the RO re-evaluate his mental status and consider him 
competent for VA purposes.  He maintained that his mental 
capacity and mathematical skills were intact, his mind was 
sharp, and his ability to read and comprehend was also 
intact.  He objected to the fiduciary who was assigned.

In a May 2003 signed statement, the veteran requested the 
immediate removal of his fiduciary and requested return of 
control of his finances.  He requested that either his 
current girlfriend or his brother be appointed as his 
representative.

In a June 2003 written statement, the veteran requested that 
his claims file be transferred to the VA RO in Michigan.  He 
also requested that a new fiduciary be appointed in Michigan 
and explained that he encountered difficulty in dealing via 
telephone with the current fiduciary.  The veteran said there 
was a personality problem, the fiduciary did not pay the 
veteran's bills, and personal items were missing.  He 
requested a new payee.

In July 2003, the veteran, who was 46 years old, underwent VA 
examinations for his HIV-related illness and his psychiatric 
disability to evaluate his competency.  According to the HIV 
examination report, the veteran was separated and lived with 
his girlfriend of four years.  He had minimal weakness of the 
left-sided extremities while walking.  He had no headaches or 
seizures, and no speech or swallowing problems.  There were 
no skin lesions.  He ambulated fairly well without aid.

According to the VA psychiatric examination report, the 
veteran was diagnosed as HIV positive in 1988 and with 
multifocal leukoencephalopathy two years earlier.  He had 
cognitive deficits, left arm and leg weakness, and gait 
deficits.  He was in a nursing home in Colorado and was 
discharged in approximately February 2003.  The veteran 
reported having financial difficulties since a fiduciary was 
appointed in April 2003.  He felt he did not receive any of 
his money and believed he was able to handle his own affairs.  
He said his mood was mildly depressed and he experienced 
stress when dealing with VA and his financial problems.  His 
mood was "O.K." and his sleep, appetite, and energy levels 
were good.  He denied homicidal thoughts or auditory of 
visual hallucinations, or paranoid thoughts.  Since his 
diagnosis of multifocal leukoencephalopathy, he felt tearful 
and emotionally labile, but denied being depressed for long 
periods of time.

On examination, the veteran was cleanly groomed and 
appropriately dressed.  He arrived at the interview on time 
and was driven there by his girlfriend.  He was eager to 
please the interviewer.  The veteran's mood was labile and 
easily tearful with a reactive affect.  There was no thought 
disorder noted and no thought of suicide.  Insight was 
limited and judgment intact.  The veteran was alert and 
oriented.  He did not know the name of the country in which 
he lived and rationalized that by saying he recently moved 
from Colorado and did not know the area well.  He had 
significant difficulties with attention and calculation and 
was unable to do serial sevens.  He did serial threes with 
mistakes and was unable to spell "world" backwards.  There 
were no language deficits noted, although the veteran's 
spatial orientation was impaired.  The veteran had 
significant trouble drawing the face of a clock.  He scored 
24 out of 30 on his mini-mental status examination.  The Axis 
I diagnosis was dementia, and a score of 50 was assigned on 
the Global Assessment of Functioning (GAF) scale.  Further 
neuropsychological testing was recommended to assess the 
extent of the veteran's deficits.  

According to an August 2003 report of neuropsychological 
tests performed by VA, the veteran was deemed unable to 
manage his own finances in April 2002 (it is likely that the 
psychologist meant April 2003) when a fiduciary was assigned.  
It was noted that the veteran said his checkbook and credit 
cards were taken away and the fiduciary subsequently failed 
to supply the veteran with an accounting of his financial 
transactions.  The veteran said he became worried, angry, and 
upset when he thought about his financial situation.  The VA 
psychologist opined that the veteran required another entity 
to tend to financial and treatment decisions.  Given the 
veteran's condition, the importance of such an arrangement 
and the accountability of the fiduciary seemed indicated to 
best quell the veteran's affective distress. 

In an August 2003 Addendum, the July 2003 VA psychiatric 
examiner stated that results of neuropsychological tests were 
reviewed and, based on clinical evaluation and 
neuropsychological tests, the veteran was deemed incompetent 
for VA purposes.

In his August 2003 substantive appeal, the veteran argued 
that he was not treated fairly during his recent VA 
examination.  He said he lacked his reading glasses that made 
it difficult to read a written test administered during the 
examination, and requested another examination.  

VA medical records, dated from September 2003 to November 
2005, reflect the veteran's participation in the VA Day 
Treatment Program to monitor his condition and provide 
support with coping with his illness and recovery, and 
document that he was regularly seen in the Mental Hygiene 
Clinic (MHC) for his disability.  

May and October 2005 MHC records describe the veteran's 
medical history: that HIV was diagnosed in 1988; and that in 
October 2002 progressive PML was diagnosed after a brain 
biopsy when the veteran had neurological dysfunction and 
confusion.  There were no major psychiatric symptoms until 
August 2003 when the veteran started to write multiple checks 
and purchased a car, although he did not drive due to poor 
night vision, experienced delusional believing that he was a 
military general, was aggressive, threw chairs, once driving 
a car from Michigan to Colorado and ran out of gas midway, 
was confused and walked over 80 miles until his feet bled, 
was caught once for shop lifting, and was privately 
hospitalized in Buffalo and transferred to a VA hospital in 
October 2003 when he was observed as grandiose, loud, 
expansive and manic in behavior, and stable with prescribed 
mediation.  The diagnosis was psychosis, not otherwise 
specified.	

The veteran underwent VA psychiatric examination in October 
2005.  According to the examination report, the examiner 
reviewed the veteran's medical records.  It was noted that 
the veteran was diagnosed with PML related to his HIV 
diagnosis.  The veteran also suffered from 
hypertriglyceridemia, tinnitus, and bronchia asthma.  He said 
he suffered from hypertension and flat feet.  The veteran was 
hospitalized in 2003 for his leukoencephalopathy.  He denied 
any psychiatric hospitalizations.  He attended the VA Day 
Treatment Program that he said was good; his wife, who was at 
the examination, said that he indicated he did not like going 
there.  The veteran believed his psychiatric symptoms were 
essentially unchanged since first diagnosed in 2002, with no 
remission in symptoms in the past year.  He was unemployed 
since August 2002, after simultaneously holding several jobs, 
including disc jockey and youth counselor.  The veteran 
currently had significant difficulty with his memory and 
comprehension.  He took prescribed psychiatric medication 
that he said was helpful in maintaining his stability.

On examination, the veteran was cooperative and his manner of 
relating was adequate.  He was appropriately dressed and 
fairly groomed.  His eye contact was close to appropriate, 
and it was noted that he seemed to almost be staring at 
times.  His speech was fluent and his voice was clear.  
Expressive and receptive language were adequate to the 
interview.  The veteran's thought processes appeared 
essentially coherent and goal-directed with no evidence of 
obvious hallucinations, delusions, obsessions, or 
compulsions.  His affect was of the full range and 
appropriate to the content of the discussion.  The veteran's 
mood was neutral.  His sensorium appeared clear.  He appeared 
fully oriented.  His attention and concentration appeared 
significantly impaired.  The veteran was unable to perform 
simple calculations or serial 3 subtractions without multiple 
errors.  His memory skills appeared variable in their 
presentation.  He was able to identify 3 objects immediately 
and to recall all 3 objects after a 5-minute delay, but was 
only able to recite 4 digits forward and 3 digits backward.  
His intellectual functioning was deemed to be very low 
overall, though his verbal skills appeared somewhat closer to 
average, or at least borderline, while his performance 
abilities were believed to be likely in the extremely low 
range.  It was noted that this was from a person who was both 
a high school graduate and had one year of college and a 
significant work history.

Further, the veteran's insight appeared limited and his 
judgment appeared fair to poor.  The veteran said that almost 
none of his activities of daily living were currently intact.  
He gained assistance from a nurse's aide with regard to 
dressing, bathing, and grooming, and needed his wife's 
assistance as well.  He felt he was able to prepare his own 
meals, but was only able to do light household chores and was 
unable to do the laundry or go shopping on his own for 
household needs.  The veteran did not feel he was able to 
drive his own vehicle nor manage his own money, and his wife 
handled the bills.

The VA examination report also indicates that the veteran did 
not relate symptoms significant for panic, mood, or thought 
disorder.  He denied suicidal or homicidal ideation or any 
history of suicide or assaultive behavior.  He was arrested 
in the past, but it appeared to be related to behaviors that 
could be related to the PML.  He denied substance abuse.  He 
was married in 1996 and separated in 2003 after his problems 
developed.  He remarried in 2004 and felt this marriage was 
going well.  The veteran spent his free time watching 
television or attending the Day Treatment Program.  The VA 
examiner noted that the veteran presented symptoms suggestive 
of some form of cognitive dysfunction in that he appeared to 
have memory and concentration deficits, and organizational 
difficulties and reported difficulty learning new material.

In the VA examiner's opinion, the veteran was not competent 
for VA purposes.  It was noted that the veteran demonstrated 
significantly impaired mathematical functioning as well as 
compromise to his decision-making process regarding finances.  
The Axis I diagnosis was cognitive dysfunction not otherwise 
specified related to general medical condition of 
progressive, multifocal leukoencephalopathy.  A GAF score of 
37 was assigned based on the fact that the veteran presented 
with major impairment in several areas of functioning that 
included work, relationships, thought, and judgment.  He was 
unable to work, avoided people, and had major impairment of 
his thought processes.   

III.	Legal Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Rating agencies are authorized to 
make official determinations of competency and incompetency 
for the purpose of existing laws, VA regulations and VA 
instructions.  Such determinations will be controlling for 
purposes of direct payment of current benefits.  The rating 
agency will consider evidence of the recommendation of the 
Veterans Services Officer of jurisdiction, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Reexamination may 
be requested as provided in section 3.327(d) if necessary to 
properly evaluate the extent of disability. Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Where 
there is doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency. Failure or refusal of the beneficiary 
after proper notice to request or cooperate in a hearing will 
not preclude a rating decision based on the evidence of 
record.  38 C.F.R. § 3.353.

It is the veteran's primary contention that he should have 
control over his own funds, and that this would allow him to 
live as independently as possible.  He argues that his HIV-
related PML is essentially under control and that, therefore, 
he should be permitted to manage his own funds.  A review of 
the record reveals that the veteran has submitted several 
contention statements regarding his assertions of competency.  
These lay assertions are not competent medical evidence.  
Zang v. Brown, 8 Vet. App. 246 (1995); see also Moray v 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A layperson is generally not considered 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The Board has considered all of the evidence of record and 
finds that the probative medical evidence of record is 
overwhelmingly against the finding that the veteran is 
competent for VA benefits purposes.

Here there is absolutely no objective medical evidence to 
support the veteran's claim.  Whether called upon to make an 
opinion regarding competency, or whether having done so 
unilaterally, every physician or medical provider who 
considered the issue has empathetically concluded that the 
veteran was incompetent for VA purposes.

For example, when he was hospitalized by VA in October 2002, 
the veteran was confused and disoriented.  He only scored 8 
out of 30 on a mini-mental status examination and any 
significant recovery towards premorbid function was 
considered highly unlikely.

Further, when examined by a VA psychiatrist in July 2003, 
while the veteran was alert and oriented, the examiner 
reported that the veteran had significant difficulties with 
attention and calculation and was unable to do serial sevens.  
Serial threes were performed with mistakes and the veteran 
was unable to spell "world" backwards.  Spatial orientation 
was impaired.  The VA psychiatrist referred the veteran for 
neuropsychological tests that were performed in August 2003.  
The VA psychologist opined that the veteran required another 
entity to tend to financial and treatment decisions.  Upon 
review of the test results, the VA psychiatrist opined that 
based on the results of neuropsychological tests and clinical 
evaluation, the veteran was deemed incompetent for VA 
purposes.

Moreover, when examined by a VA psychiatrist in October 2005, 
the examiner noted his review of the veteran's medical 
records.  At the time of examination, the veteran was 
oriented and his thought processes were essentially coherent 
and his affect was appropriate.  However, the VA psychiatrist 
reported that the veteran's attention and concentration 
appeared significantly impaired.  The veteran was unable to 
perform simple calculations and his memory skills appeared 
variable.  His intellectual functioning was deemed to be very 
low, overall.  The veteran's insight appeared limited and his 
judgment was fair to poor.  He required assistance in nearly 
all of his activities of daily living.  The VA examiner noted 
that the veteran did not feel he was able to drive his own 
vehicle nor manage his own money, and his wife handled the 
bills.  In the VA examiner's opinion, the veteran was not 
competent for VA purposes in that the veteran demonstrated 
significantly impaired mathematical functioning as well as 
comprise to his decision-making process regarding finances.   

The Board notes that the record upon which the October 2005 
VA psychiatric examiner's opinion was based was a very 
thorough report of the objective evidence of record, 
including the last VA examination reports.  The Board finds 
the recent VA psychiatrist's report to be particularly 
probative in light of the fact that it was prepared by a 
medical professional who had the advantage of reviewing all 
the records pertinent to the veteran's claim.  The 
conclusions reached in the October 2005 examination report 
were based upon thorough interview that was directed 
specifically to the issue of competence.  The report 
contained a persuasive, detailed analysis with reference to 
the veteran's history and disabilities. 

Further, the findings of the well-documented October 2002 VA 
discharge summary and the July and August 2003 VA examination 
reports contained in the record, and detailed above, clearly 
supports the conclusions reached by both the July 2003 and 
October 2005 VA examiners, that the veteran is incompetent 
for VA purposes by virtue of the service-connected HIV 
positive disease with PML.

In summary, due to the relatively high probative value of the 
October 2005VA examination report and, due to the fact that 
the conclusion reach therein was supported by the unilateral 
assessments of the veteran's incompetency made by another VA 
physician in the well detailed July 2003 report, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran is competent.

The preponderance of the evidence shows that because of the 
veteran's service-connected HIV positive disease with PML he 
lacks the mental capacity to contact or manage his own 
affairs including disbursement of funds without limitation, 
and is therefore incompetent for VA purposes.  As the 
evidence is not in equipoise, consideration of the benefit of 
the doubt rule under 38 C.F.R. §§ 3.102, 3.353(d) is not for 
application.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b).


	(CONTINUED ON NEXT PAGE)


ORDER

The veteran is incompetent for Department of Veterans Affairs 
purposes.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


